United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2257
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Tevonta Reair Tiller

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                            Submitted: January 11, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Tevonta Tiller appeals after he pleaded guilty to bank robbery and a firearm
offense, and the district court1 sentenced him below the Guidelines range. His counsel


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Tiller’s conviction and sentence should be vacated due to
vindictive prosecution.

      Upon careful review, we conclude that Tiller did not demonstrate that the
government vindictively prosecuted him. See United States v. Williams, 793 F.3d
957, 963-64 (8th Cir. 2015) (defendant bears heavy burden to demonstrate vindictive
prosecution); United States v. Chappell, 779 F.3d 872, 880 (8th Cir. 2015)
(presumption of regularity supports prosecutorial decisions absent clear, contrary
evidence).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motions to withdraw.
                       ______________________________




                                         -2-